DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/22 has been entered.
 	Claims 1-12 are pending and currently under consideration.

Response to Arguments
Double Patenting
Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 16/016525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 8/6/22, Applicant indicates this rejection should be withdrawn if this rejection is the only rejection remaining because the instant application was filed earlier than the copending application.
The arguments found in the Reply of 8/6/22 have been carefully considered, but are not deemed persuasive. In the response, the provision rejection is maintained and the claims remain rejected for the reasons stated below.

Claim Rejections - 35 USC § 103
Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415).
Bernett et al teaches heterodimeric mAb-scFv antibodies comprising an scFv binding domain that binds CD3 and a Fab region comprising two identical common light chain binding domains that binds a tumor antigen (Figure 1A and Figures 18-23, in particular). Bernett et al teaches the heterodimeric antibodies are designed to bind CD3 on T-cells and tumor antigen on tumor cells in order to treat cancer by redirecting CD3-expressing T-cells to attack and lyse the tumor-antigen expressing tumor cells ([0213], in particular). Bernett et al further teaches generating the heterodimeric antibodies using a knobs and holes method ([0250], in particular), but does not explicitly state the knobs and holes method involves substitutions in CH3 domains. Bernett et al further teaches it is desirable for therapeutic applications to eliminate or reduce ADCC by removing normal binding of the Fc domain to Fc receptors by introducing additional substitutions ([0284], in particular), resulting in diminished effector function. Bernett et al further teaches pharmaceutical compositions comprising the heterodimeric antibodies and administering the compositions to subjects with cancer ([0364]-[0372], in particular). The anti-TAA domain of the mAb-scFv of Bernett et al is a Fab domain comprising CDR peptides (see “III. Antibodies”, in particular), as recited by instant claim 7.
mAb-scFv of Bernett et al with an arrow pointing to a CH3 domain:
[AltContent: arrow]
    PNG
    media_image1.png
    998
    931
    media_image1.png
    Greyscale

Bernett et al does not specifically demonstrate generating and administering the mAb-scFv structure of Figure 1A wherein the antibody has knobs-in-holes substitutions within the CH3 domains of the structure or L234A/L235A mutations, or L235A/G237A mutations; however, these deficiencies are rendered obvious by the teachings of Ridgway et al, O’Keefe et al, and Leoh et al.
Ridgway et al teaches knobs-into-holes is a well-known and effective strategy for engineering heterodimeric, as opposed to homodimeric, antibodies by replacing one small amino acid in a CH3 domain with a larger one (the “knob”) and a larger amino acid in another CH3 domain with a smaller one (the “hole”), permitting the knob to insert into the hole (see Abstract, in particular).  
O’Keefe et al teaches L235A/G237A mutations inhibit ADCC ([0304], in particular).
Leoh et al teaches L234A/L235A mutations inhibit ADCC (Abstract, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to treat a subject with cancer comprising generating and administering to the subject a pharmaceutical composition comprising the mAb-scFv of Figure 1A of Bernett et al wherein the mAb-scFv is generated by introducing knobs-into-holes substitutions into the CH3 domains of the mAb-scFv as taught by Ridgway et al and wherein the mAB-ScFv comprises L235A/G237A mutations of O’Keeefe et al or the L234A/L235A mutations of Leoh et al (i) because the mAb-scFv is a heterodimer and knobs-into-holes is taught by Ridgway to be a well-known and effective strategy for engineering heterodimers and (ii) because Bernett et al teaches it is desirable for therapeutic applications to reduce ADCC and the L234A/L235A mutations of Leoh et al and the L235A/G237A mutations of O’Keefe et al each reduce ADCC. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
In the Reply of 8/6/22, Applicant cites figure 18 and indicates the ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to activate T-cells expressing CD3 to produce specific T-cell cytotoxicity, as compared to the inability of the construct to activate T-cells lacking CD3 to produce specific T-cell cytotoxicity in the absence of CD3+ T cells is an unexpected synergistic effect. Applicant further points to another figure illustrating IL-2 production and asserts an unexpectedly large ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to reduce activation of PBMC (containing NK cells and non-specific T cells), as compared to the ability of constructs lacking recited effector site mutations. Applicant further indicates constructs lacking anti-CD3 do not activate PBMC (containing NK cells and non-specific T cells) and concludes these results suggest a synergistic effect arising from unique structural combinations of antibodies of the invention.  
The amendments to the claims and the arguments found in the Reply of 8/6/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of figure 18 and indication the ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to activate T-cells expressing CD3 to produce specific T-cell cytotoxicity, as compared to the inability to produce specific T-cell cytotoxicity in the absence of CD8+ T cells is an unexpected synergistic effect, the examiner disagrees. First, the MPEP defines synergism as “demonstrating an effect which is greater than the sum of each of the effects taken separately” and states the such an effect is not necessarily sufficient to overcome obviousness when such an effect can be expected (MPEP 716.02(a)). Second, synergy (as defined by the instant specification) has not been demonstrated. Further, the ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to activate T-cells expressing CD3 to produce specific T-cell cytotoxicity, as compared to the inability to produce specific T-cell cytotoxicity in the absence of CD3+ T cells, is clearly expected. Bispecific antibodies rendered obvious by the cited references comprising anti-CD3 and anti-tumor (target) antigen would predictably co-engage CD3 on T cells and a tumor (target) antigen to “redirect T cells to attack and lyse targeted tumor cells” because Bernett et al teaches bispecific antibodies comprising anti-CD3 and anti-tumor (target) antigen co-engage CD3 on T cells and a tumor (target) antigen to “redirect T cells to attack and lyse targeted tumor cells” ([0213] of Bernett et al, in particular). Further, such bispecific antibodies are generated by knobs-into-holes method, which is a well-known, predictable, and effective strategy for engineering heterodimeric, as opposed to homodimeric, antibodies by replacing one small amino acid in a CH3 domain with a larger one (the “knob”) and a larger amino acid in another CH3 domain with a smaller one (the “hole”), permitting the knob to insert into the hole (see Abstract of Ridgway et al, in particular).
In regards to the citations of Figure 5 and 7 of Leoh et al and the figure cited in the  reply illustrating IL-2 production and assertion of an unexpectedly large ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to reduce activation of PBMC (containing NK cells and non-specific T cells) as compared to the ability of constructs lacking recited effector site mutations, the indication constructs lacking anti-CD3 do not activate PBMC (containing NK cells and non-specific T cells), and conclusion these results suggest a synergistic effect arising from unique structural combinations of antibodies of the invention, the examiner disagrees. First, the MPEP defines synergism as “demonstrating an effect which is greater than the sum of each of the effects taken separately” and states the such an effect is not necessarily sufficient to overcome obviousness when such an effect can be expected (MPEP 716.02(a)). Second, synergy (as defined by the instant specification) has not been demonstrated. Further, the ability of a construct encompassed by the claims (comprising effector site mutations, Knob-hole, and anti-CD3) to reduce activation of PBMC (containing NK cells and non-specific T cells) as compared to the ability of constructs lacking recited effector site mutation is clearly expected. Bispecific antibodies rendered obvious by the cited references comprising anti-CD3 and anti-tumor (target) and effector site mutation antigen would predictably reduce non-specific activation because Hernandez-Hoyos et al (Molecular Cancer Therapeutics, 2016, 15(9): 2155-2165) teaches bispecific antibody constructs (MOR209/ES414) comprising an anti-CD3 binding site, an anti-tumor antigen binding site, and effector site mutations (including L234A, L235A, and G237A effector site mutations of O’Keefe et al and Leoh et al) reduce activation of PBMC (as measured by detecting cytokines such as IL-2) as compared to the ability of constructs lacking recited effector site mutations (first paragraph on left column of page 2162, in particular).  Further, it is predictable that constructs lacking anti-CD3 include those that do not activate PBMC containing NK cells and non-specific T cells, as some controls of Figure 4 of Hernandez-Hoyos et al do not activate PBMC containing NK cells and non-specific T cells. It is further noted the bispecific antibodies of Hernandez-Hoyos et al differ from those of the instant claims in that the bispecific antibodies of Hernandez-Hoyos et al are not described as having knobs-and-holes. However, knobs-into-holes would be considered a well-known, predictable, and effective strategy for engineering predictably functioning heterodimeric antibodies with the binding sites and effector mutations of Hernandez-Hoyos et al by replacing one small amino acid in a CH3 domain with a larger one (the “knob”) and a larger amino acid in another CH3 domain with a smaller one (the “hole”), permitting the knob to insert into the hole (see Abstract of Ridgway et al, in particular). Further, Figure 5 and 7 of Leoh et al illustrate predictable effects of effector-site mutations on ADCC and CDC.

Claim Rejections - 35 USC § 103
Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415) as applied to claims 1-11 above, and further in view of Kamada et al (Biochemical and Biophysical Research Communications, 2015, 456: 908-912) and Neijssen et al (US 2014/0170149 A1; 6/19/14).
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al is discussed above.  
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al does not specifically teach administering the mAb-ScFv to a subject with breast cancer.  However, these deficiencies are made up in the teachings of Kamada et al and Neijssen et al.
Kamada et al teaches EphA10 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind EphA10 (Abstract, in particular).
Neijssen et al teaches HER2 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind HER2 (claim 77 of Neijssen et al, in particular).
One of ordinary skill in the art would have been motivated to perform the combined method of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al wherein the tumor antigen bound by the mAb-ScFv is a breast cancer tumor antigen and wherein the mAb-ScFv is administered to subjects with breast cancer because Kamada et al and Neijssen et al each teach breast cancer tumor antigens that can be targeted by heterodimeric constructs that bind the breast cancer tumor antigen. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 8/6/22, Applicant repeats arguments addressed above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642